Citation Nr: 1108689	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-11 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for chronic low back pain syndrome L5-S1 and degenerative arthritis with radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2010, the Veteran was notified of the time and place of a Board hearing he had requested.  See 38 C.F.R. § 20.704(b) (2010).  However, he withdrew his hearing request in writing via a December 2010 statement to VA.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Further, the United States Court of Appeals for Veterans Claims has recently held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports.  Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  In Savage, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.  

In this case, the Veteran has submitted records of private physical therapy treatment, dated from October 2008 to January 2009, reflecting his ongoing complaints of and treatment for pain and stiffness in his low back.  Particularly, the Board notes that report of each treatment visit, which occurred weekly during the identified period, reflects a lumbar spine range of motion of flexion to 38 degrees, extension to 10 degrees, left "sidebending" to 11 degrees, and right "sidebending" to 10 degrees.  Each treatment note reports an identical range of motion; however, it is unclear from the record whether the range-of-motion evaluation included repetitive motion testing.  Further, the Board finds curious that the measurements noted in each of the treatment records are identical, raising the question of whether the measurements were in fact conducted at each visit, returning identical results, or whether the testing was conducted only on one occasion, with those historical results being listed in each subsequent treatment record.  

The Board thus finds that the current claim, in which the Veteran has supplied private reports of physical therapy treatment that are unclear as to the type and frequency of range-of-motion testing, requires clarification from a private treatment provider similar to that required in Savage, supra.  Therefore, on remand the agency of original jurisdiction (AOJ) should send the private physical therapy providers a letter and request that they specify 1) whether range-of-motion testing included repetitive motion evaluation; and 2) whether the testing was conducted at each treatment visit or was conducted only once, with the results of the initial testing listed in subsequent records of treatment.  The AOJ must associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

Regarding the Veteran's current back disability, the Board notes that, in addition to the private physical therapy treatment discussed above, the Veteran has undergone multiple VA examinations during the course of this appeal, most recently in January 2009.  Report of that examination reflects that the Veteran complained of ongoing pain in his lumbar spine, as well as morning stiffness and some fatigability and lack of endurance.  Range-of-motion testing of the Veteran's lumbar spine revealed flexion to 70 degrees without pain, extension to 10 degrees without pain, left lateral flexion to 15 degrees without pain, right lateral flexion to 30 degrees, left rotation to 20 degrees without pain, and right rotation to 10 degrees without pain.  The examiner conducted repetitive-motion testing and acknowledged that the Veteran experienced "further pain with repeated efforts," but did not clarify at what point the Veteran's additional pain began on repetitive motions.  To the contrary, the examiner stated that he would "need to resort to mere speculation in order to express additional limitation due to repetitive use" of the spine.  

The Board notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, the Board notes that, although the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the January 2009 VA examination, he failed to offer an opinion as to the additional limitations imposed on the Veteran through repetitive-motion testing pursuant to DeLuca, supra.  The Board also observes that the results of the range-of-motion testing documented at the January 2009 VA examination differ markedly from those recorded by the Veteran's private physical therapy provider in treatment records dated from October 2008 through January 2009.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected chronic low back pain syndrome, L5-S1 and degenerative arthritis with radiculopathy.  Specifically, the VA medical examiner must address the DeLuca requirements, including specific findings pertaining to loss of range of motion in the Veteran's back due to repetitive motion.  Further, and given the discrepancy between the range of motion recorded by the Veteran's private physical therapy provider and that recorded at the January 2009 VA examination, the examiner must review the Veteran's records of private physical therapy and comment on that discrepancy, including whether the range-of-motion testing described in records of that treatment likely included repetitive motion evaluation and whether the testing was conducted at each treatment visit or was conducted only once, with the results of the initial testing listed in subsequent records of treatment.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative should be sent a letter specifically requesting that the Veteran provide sufficient information, and if necessary, authorization to enable any additional pertinent evidence not currently of record relating to the Veteran's back disability to be obtained.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  The AOJ must send the private physical therapy provider a letter and request that the treatment provider specify 1) whether range-of-motion testing done in 2008 and 2009 included repetitive motion evaluation; and 2) whether the testing was conducted at each treatment visit or was conducted only once, with the results of the initial testing being listed in subsequent records of treatment.  All records and/or responses received should be associated with the claims file.  

3.  After securing whatever records and/or responses sought by the development requested in paragraphs 1 and 2 above, the Veteran must be scheduled for orthopedic evaluation at a VA medical facility and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s) designated to examine the Veteran.  All appropriate tests and studies (to include X-rays; range-of-motion studies, reported in degrees; or other appropriate diagnostic testing) must be accomplished, and all clinical findings must be reported in detail.

Orthopedic examination-The examiner must report range of motion of the Veteran's spine in all directions (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  

The examiner must also review the Veteran's records of private physical therapy and comment on whether the range-of-motion testing described in records of that treatment likely included repetitive motion evaluation; and whether the testing was likely conducted at each treatment visit or was conducted only once, with the results of the initial testing listed in subsequent records of treatment.  The examiner should provide an explanation reconciling these results with those obtained at the January 2009 VA examination, if possible.  (In other words, the differences should be explained.)

The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).  

4.  The adjudicator must ensure that the requested medical report complies with this remand and the questions presented in the request.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

